DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 10/10/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. A copy of the cited non-patent literature documents has not been included.  
The information disclosure statement filed 06/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. A copy of WO 12083964 has not been included.  
Claim Objections
Claims 1-14 are objected to because of the following informalities: The claims have not been presented in a form that is legible. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (WO 2015/082877 A1, Pub. No.: US 2017/0028098 A1 is equivalent and is cited herein), in view of Tunius (Pub. No.: US 2013/0017246 A1)
	Regarding claim 1, Pearce discloses a method for applying an adhesive composition to a skin surface of a user (abstract), the method comprising:
	Providing a light-switchable adhesive composition comprising a switchable adhesive (curable adhesive, ¶ 0043, ln. 1-5) having at least one photoinitiator (crosslinking agent, ¶ 0050, ln. 1-5), 
	Applying the light-switchable adhesive composition to the skin surface of the user (¶ 0045, ln. 4-7),
	Exposing the switchable adhesive to a first switch activator (¶ 0015, ln. 1-6), and switching the switchable adhesive from an application state to a wear state (¶ 0054, 1-4).
	Pearce fails to disclose that the method is for removing the adhesive composition from the skin surface of the user, at least two different photoinitiators with different absorption spectra, exposing the switchable adhesive to a second switch activator, and switching the switchable adhesive from the wear state to a removal state, removing the light-switchable adhesive composition from the skin surface of the user.  
	Tunius teaches a method for removing an adhesive composition from a skin surface of a user (¶ 0002, ln. 3-5) in the same field of endeavor, the method comprising:

	Exposing the switchable adhesive to a second switch activator, and switching the switchable adhesive from a wear state to a removal state (¶ 0095, ln. 4-9), 
	Removing the light-switchable adhesive composition from the skin surface of the user (¶ 0095, ln. 9-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Pearce such that the method is for removing the adhesive composition from the skin surface of the user, the method comprising exposing the switchable adhesive to a second switch activator, and switching the switchable adhesive from a wear state to a removal state, and removing the light-switchable adhesive composition from the skin surface of the user, as taught by Tunius. Doing so would provide a method for removing the adhesive composition from the skin surface of the user that allows the adhesive composition to be removed while causing less localized trauma to the patient’s skin (Tunius, ¶ 0002-0004). 
	Further, the photoinitiator of Pearce can be one with absorption spectra within the ultraviolet light range (Pearce, ¶ 0015, ln. 5) while the photoinitiator of Tunius is one with an absorption spectra within the visible light range (Tunius, ¶ 0028, ln. 11). Thus, Pearce in view of Tunius provide a switchable adhesive having at least two different photoinitiators with different absorption spectra.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchable adhesive of Pearce such 
	Regarding claim 2, Pearce in view of Tunius fail to teach providing the light-switchable adhesive composition comprising the switchable adhesive having at least two photoinitiators with each photoinitiator independent selected from the group consisting of a-hydroxyketone, benzophenone, benzophenone derivatives, benzophenone/a- hydroxyketone, phenylglyoxylate, benzyldimethyl-ketal, aminoketone, acylphosphine derivatives, mono acyl phosphine (MAPO), MAPO/a-hydroxyketone, bis acyl ahosphine (BAPO), BAPO dispersion, BAPO/a-hydroxyketone, phosphine oxide, metallocene, ionium salt, thioxanthone derivatives, mixture of triarylsulphonium hexafluorophosphate salts in propylene carbonate, mixture of triarylsulphonium hexafluoroantimonate salts in propylene carbonate, amphorquinone derivatives, benzil derivatives, anthraquinone derivatives, benzoin ether derivatives, polysilanes, 2- benzyl-2-(dimethylamino)-4'-morpholinobutyrophenone, 2-methyl-4'-(methylthio)-2- morpholinopropiophenone, (benzene)tricarbonylchronium, (cumene)cyclopentadienyliron(II)hexafluorophophate, dibenzosuberenone, ferrocene, methylbenzoylformate, and mixtures thereof.  
	Tunius further teaches visible light photoinitiators such as anthraquinone derivatives (phenanthrenequinone, ¶ 0064) and UV photoinitiators such as benzophenone, benzophenone derivatives, benzil derivatives, and benzoin ether derivatives (¶ 0065). 

	Regarding claim 3, Pearce further discloses exposing the switchable adhesive to light (¶ 0015, ln. 3-6) and switching the switchable adhesive from the application state to the wear state (¶ 0054, ln. 1-4). 
	Regarding claim 4, Pearce further discloses exposing the switchable adhesive to light, where the light is selected from the group consisting of visible light, UV light, and mixtures thereof (¶ 0015, ln. 3-6). 
claim 5, Pearce further discloses providing the light-switchable adhesive composition having an adhesive polymer selected from the group consisting of acrylate polymers, acrylate copolymers, and polyurethane polymers (¶ 0017). 
	Regarding claim 6, Pearce in view of Tunius fail to teach the method comprising switching the switchable adhesive from the application state in which the light-switchable adhesive composition has a complex viscosity below 0.4 MPa s.
However, Pearce discloses that the application state exhibits a low complex viscosity (¶ 0059). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application state of Pearce in view of Tunius such that it has a complex viscosity below 0.4 MPa s. Doing so would allow the application state to conform to the anatomy and fill the gap between the skin of the user and the device being adhered (Pearce, ¶ 0005).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Pearce further discloses exposing the first switchable adhesive to the first switch activator (¶ 0015, ln. 1-6) and increasing a complex viscosity of the light-switchable adhesive composition (the un-cured state has a low viscosity, ¶ 0059, ln. 1-4, the switchable adhesive composition is then cured, ¶ 0015, ln. 1-6, indicating an increase in viscosity and therefore increased complex viscosity). 
claim 8, Pearce further discloses exposing the switchable adhesive to the first switch activator (¶ 0015, ln. 1-6) and increasing a peel force of the switchable adhesive composition to a range of 0.1 to 10 N/in (¶ 0014, ln. 3-6) which is equivalent to about 0.1 N/25mm to 10.1 N/25mm. Therefore, Pearce encompasses a level above 1 N/25mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 9, Pearce in view of Tunius fail to teach the method comprising exposing the switchable adhesive to the second switch activator and decreasing a peel force of the light-switchable adhesive composition.
Tunius teaches exposing the switchable adhesive to the second switch activator (¶ 0095, ln. 4-10) and decreasing a peel force of the light-switchable adhesive composition (¶ 0001, ln. 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Pearce in view of Tunius such that it comprises exposing the switchable adhesive to the second switch activator and decreasing a peel force of the light-switchable adhesive composition, as taught by Tunius. Doing so would allow the light-switchable adhesive to undergo a switch wherein the peel strength is reduced and the adhesive can be removed without harming the user (Tunius, ¶ 0001-¶ 0002). 
	Regarding claim 10, Pearce further discloses providing the light-switchable adhesive composition having the switchable adhesive including a water absorbent material (¶ 0019, ln. 1-2). 
claim 11, Pearce further discloses providing the switchable adhesive composition having a switchable adhesive including one or more additional components selected from the group consisting of plasticizers, oils, tackifiers, fillers, and viscosity-modifiers (e.g. gelatin, ¶ 0019; ln. 4, xantham gum, ¶ 0019, ln. 14).  
	Regarding claim 12, Pearce further discloses providing the light-switchable having the switchable adhesive provided in a form of an adhesive wafer (¶ 0039, ln. 1-3). Pearce in view of Tunius fail to teach having the switchable adhesive located between a backing layer, and a release liner.  
	Tunius teaches (fig. 1) providing the light-switchable adhesive having the switchable adhesive provided in a form of an adhesive wafer (ostomy device, ¶ 0071, ln. 3-5) having the switchable adhesive (3) located between a backing layer (2) (¶ 0094, ln. and a release liner (¶ 0043, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pearce in view of Tunius such that the method comprises providing the light-switchable having the switchable adhesive provided in a form of an adhesive wafer having the switchable adhesive located between a backing layer, and a release liner, as taught by Tunius. Providing switchable adhesive between a backing layer and a release liner allows the switchable adhesive to be protected prior to use.  
	Regarding claim 13, Pearce further discloses comprising providing the light-switchable adhesive composition having the switchable adhesive provided in the form of a wound dressing (¶ 0039, ln. 1-2).
	Regarding claim 14, Pearce further discloses providing the light switchable . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ansell (Pub. No.: US 2004/0151902 A1) and Zhang et al. (Pub. No.: US 2012/0109035 A1) teach switchable adhesives. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MEAGAN NGO/Examiner, Art Unit 3781 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781